               Case 1:19-cv-06918-RA Document 1 Filed 07/24/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JESSE KORMAN,

                                  Plaintiff,                     Docket No. 1:19-cv-6918

           - against -                                           JURY TRIAL DEMANDED


 FOX NEWS NETWORK, LLC

                                   Defendant.


                                               COMPLAINT

          Plaintiff Jesse Korman (“Korman” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Fox News Network, LLC (“Fox News” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of politician and activist Alexandria Ocasio-Cortez, owned and

registered by Korman, a New York based professional photographer. Accordingly, Korman

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:19-cv-06918-RA Document 1 Filed 07/24/19 Page 2 of 5




       3.       Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Korman is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 268 Forest

Avenue, Apt 4., Lyndhust, New Jersey 07071.

       6.       Upon information and belief, Fox News is a foreign limited liability company

organized and existing under the laws of the State of Delaware, with a place of business at 1211

Avenue of the Americas, New York, New York 10036. Upon information and belief, Fox News

is registered with the New York State Department of Corporations to do business in New York.

At all times material hereto, Fox News has owned and operated the Fox News Channel (the “TV

Station”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Korman photographed politician and activist Alexandria Ocasio-Cortez (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.       Korman is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-139-828.

       B.       Defendant’s Infringing Activities
                Case 1:19-cv-06918-RA Document 1 Filed 07/24/19 Page 3 of 5




          10.      On or about February 25, 2019 at approximately 5:33pm CST, Fox News ran the

Photograph on the TV Station. A screenshot of the Photograph on the TV Station is attached

hereto as Exhibit B.

          11.      Fox News did not license the Photograph from Plaintiff for its TV Station, nor did

Fox News have Plaintiff’s permission or consent to publish the Photograph on its TV Station.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      Fox News infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the TV Station. Fox News is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by Fox News

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 1:19-cv-06918-RA Document 1 Filed 07/24/19 Page 4 of 5




       17.      Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.      Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.       That Defendant Fox News be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.       That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                profits, gains or advantages of any kind attributable to Defendant’s infringement

                of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

                $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.       That Defendant be required to account for all profits, income, receipts, or other

                benefits derived by Defendant as a result of its unlawful conduct;

       4.       That Plaintiff be awarded its attorneys’ fees pursuant to 17 U.S.C. § 505;

       5.       That Plaintiff be awarded pre-judgment interest; and

       6.       Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       July 24, 2019
                                                                LIEBOWITZ LAW FIRM, PLLC
                                                                By: /s/Richard Liebowitz
Case 1:19-cv-06918-RA Document 1 Filed 07/24/19 Page 5 of 5




                                           Richard P. Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                    Attorneys for Plaintiff Jesse Korman
